FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

AVISTA CORPORATION INC.,               
                Plaintiff-Appellant,
                v.
                                            No. 07-35321
DORRIEN H. WOLFE; DIANE LARSON;
LESLIE RICKEY; SEAN M. STEPHENS;             D.C. No.
                                           CV-05-00201-JCL
JAMES R. DOYLE; BONNIE M.
SHARP; RONALD GENE SHARP;                     OPINION
RONALD SCOTT SHARP; GREGORY
STEWART SHARP; SANDERS COUNTY,
             Defendants-Appellees.
                                       
       Appeal from the United States District Court
               for the District of Montana
      Jeremiah C. Lynch, Magistrate Judge, Presiding

          Argued and Submitted August 11, 2008
           Submission deferred August 11, 2008
                    Billings, Montana
             Resubmitted December 11, 2008

                  Filed December 11, 2008

Before: Alex Kozinski, Chief Judge, Stephen Reinhardt and
            Sidney R. Thomas, Circuit Judges.

                 Opinion by Judge Thomas




                            16257
                      AVISTA CORP. v. WOLFE                    16261
                            COUNSEL

Christian T. Nygren, Milodragovich, Dale, Steinbrenner &
Nygren, Missoula, Montana, for appellant Avista Corp., Inc.

Gregory G. Schultz, Law Offices of Gregory Schultz, Mis-
soula, Montana, for appellees Dorrien H. Wolfe, Diane Lar-
son, Leslie Rickey, Sean M. Stephens, James R. Doyle,
Bonnie M. Sharp, Ronald Gene Sharp, Ronald Scott Sharp,
and Gregory Stewart Sharp.

Robert L. Zimmerman, Thompson Falls, Montana, for appel-
lee Sanders County.


                            OPINION

THOMAS, Circuit Judge:

   This appeal presents the question of whether a court may
retroactively declare a railroad right of way abandoned under
the Abandoned Railway Right of Way Act. We conclude that
the Act does not permit a nunc pro tunc abandonment declara-
tion.

                                  I

   The storied Clark Fork River in Montana was formed from
floods left by the last ice age and named by Meriwether Lewis
during the expedition’s return from the west coast. Its tribu-
taries were celebrated by author Norman Maclean in his
novella A River Runs Through It.1 One of the most spectacular
settings in the lower Clark Fork River valley is just over a
  1
   See also Tracy Stone-Manning and Emily Miller, ed., The River We
Carry With Us (Clark City Press, 2001) (collection of essays about the
Clark Fork River).
16262               AVISTA CORP. v. WOLFE
one-lane bridge from Noxon, Montana, where the use of the
rails ended and our controversy began.

   The right of way at issue was granted to the Northern
Pacific Railroad Company pursuant to the Northern Pacific
Railroad Company Land Grant Act of 1864, 13 Stat. 365. The
1864 Act grew out of Congress’ efforts in the mid-19th Cen-
tury, intensified by the Gold Rush and the Civil War, to settle
the American West and provide a direct link to California.
Leo Sheep Co. v. United States, 440 U.S. 668, 670-77 (1979)
(discussing in detail the history of this period of railroad
development). Beginning in 1850, Congress passed a series of
statutes granting public lands to private railroad companies to
spur the construction of a cross-country railroad. Great N. Ry.
v. United States, 315 U.S. 262, 273 & n.6 (1942). During this
period, Congress often granted the railroads alternate sections
of land along the right of way — resulting in a “checker-
board” of public and private lots — to further subsidize con-
struction. Leo Sheep Co., 440 U.S. at 672. Section 2 of the
1864 Act granted the Northern Pacific with a right of way
extending “two hundred feet in width on each side of said
railroad where it may pass through the public domain” from
Lake Superior to the Puget Sound.

   In subsequent years, the policy of granting “lavish” subsi-
dies of public lands to railroads was met with increasing pub-
lic disfavor. Great N. Ry., 315 U.S. at 273-74. In the wake of
the Credit Mobilier scandal in 1872, the House of Representa-
tives adopted a resolution condemning the practice. Cong.
Globe, 42d Cong., 2d Sess., 1585 (1872); see Leo Sheep Co.,
440 U.S. at 670-77; Great N. Ry., 315 U.S. at 273-74.
Although this marked the end of outright land grants, Con-
gress continued to encourage development of the West
through the General Railroad Right of Way Act of 1875,
which provided easements to railroads across public lands. 43
U.S.C. § 934; see also United States v. Union Pac. R. R., 353
U.S. 112, 119 (1957); Great N. Ry., 315 U.S. at 273-76.
                    AVISTA CORP. v. WOLFE                16263
   Northern Pacific, like other railroad companies granted
land prior to 1875, held title in the right of way in the form
of a “limited fee, made on an implied condition of reverter in
the event that the company ceased to use or retain the land for
the purpose for which it was granted.” N. Pac. Ry. Co. v.
Townsend, 190 U.S. 267, 271 (1903). Under Townsend, land
granted to a railroad would revert to the United States in the
event the railroad stopped using the right of way for railroad
purposes. Id. at 271-72. Because of the United States’ poten-
tial interest, a railroad did not have the power to voluntarily
transfer its interest in the right of way, nor could a private
party acquire title to any portion of the right of way by
adverse possession. Id.

   Twenty years after Townsend, Congress enacted 43 U.S.C.
§ 912, known as the “Abandoned Railroad Right of Way
Act,” “to dispose of the abandoned railroad lands to which the
United States held a right of reverter under Townsend.”
Mauler v. Bayfield County, 309 F.3d 997, 999 (7th Cir. 2002);
Pub. L. No. 67-163, 42 Stat. 414 (1922). Section 912 provides
in relevant part:

    Whenever public lands of the United States have
    been or may be granted to any railroad company for
    use as a right of way for its railroad or as sites for
    railroad structures of any kind, and use and occu-
    pancy of said lands for such purposes has ceased or
    shall hereafter cease, whether by forfeiture or by
    abandonment by said railroad company declared or
    decreed by a court of competent jurisdiction or by
    Act of Congress, then and thereupon all right, title,
    interest, and estate of the United States in said lands
    shall, except such part thereof as may be embraced
    in a public highway legally established within one
    year after the date of said decree or forfeiture or
    abandonment be transferred to and vested in any per-
    son, firm, or corporation, assigns, or successors in
    title and interest to whom or to which title of the
16264                  AVISTA CORP. v. WOLFE
      United States may have been or may be granted,
      conveying or purporting to convey the whole of the
      legal subdivision or subdivisions traversed or occu-
      pied by such railroad or railroad structures of any
      kind as aforesaid . . . .

  In short, § 912 requires that public lands given by the
United States for use as railroad rights of way be turned into
public highways within one year of their abandonment or be
given to the owners of the land traversed by the right of way.
Through the public highway exception, Congress sought to
ensure that former rights of way could continue to be used for
public transportation purposes. Vieux v. E. Bay Reg’l Park
Dist., 906 F.2d 1330, 1335 (9th Cir. 1990).2

   By the early 1880s, Northern Pacific had constructed its rail
line on the south bank of the Clark Fork River in northwestern
Montana. The rail line crossed what would later be surveyed
as Government Lot 5 of Section 24 in Township 26 North,
Range 33 West. In 1921, Arthur Hampton acquired the patent
to Government Lot 5 under the Homestead Act of 1862. The
patent purported to convey all of Government Lot 5, and con-
tained no mention of Northern Pacific’s pre-existing right of
way.

   In the early 1950s, Washington Water Power, a predecessor
of Avista, began construction of the Cabinet Gorge Dam in
Idaho, which created the Cabinet Gorge Reservoir on the
Clark Fork River in Idaho and Montana. To fill the reservoir,
Washington Water Power needed to secure either fee title to
the shoreline or water flowage easements over shoreline prop-
  2
   Later, Congress would reverse course with the National Trails System
Improvements Act of 1988. Pub. L. No. 100-470; 102 Stat. 2281. Under
that Act, railroad rights of way abandoned after October 4, 1988 revert to
the United States, except to the extent that the right of way is embraced
in a public highway within a year following abandonment. 16 U.S.C.
§ 1248(c).
                     AVISTA CORP. v. WOLFE                 16265
erty. Accordingly, in July 1952, Arthur Hampton’s widow,
Fanny Hampton, deeded “[a]ll that part of Government Lot 5
. . . lying north of the Northern Pacific right of way” to Wash-
ington Water Power. The conveyance included roughly .84
acres lying in between the Northern Pacific right of way and
the Clark Fork River, as well as

    . . . all tenements, hereditaments, and appurtenances
    thereto belonging or in anywise appertaining, and the
    reversion or reversions, remainder and remainders,
    rents, issues, and profits thereof; and also all the
    estate, right, title, interest, right of dower and right
    of homestead, possession, claim, and demand what-
    soever, as well in law as in equity [of Fanny Hamp-
    ton] of, in or to the said premises, and every part and
    parcel thereof, with the appurtenances thereto
    belonging . . . .

   One year later, in July 1953, Northern Pacific purported to
relinquish to the United States a one hundred foot wide strip
of the right of way, adjacent to the land conveyed to Washing-
ton Water Power by Fanny Hampton. The United States
Bureau of Land Management sent a letter to Northern Pacific
approving the relinquishment.

   In July 1955, Northern Pacific and Washington Water
Power entered into an agreement under which Northern
Pacific would abandon its right of way on the south side of
the Clark Fork and relocate its rail line to the north side of the
river. The move would facilitate Washington Water Power’s
efforts to construct and maintain a hydro-electric power dam
and reservoir, known as the Noxon Rapids Hydro-electric
Development, on the river. Under the Relocation Agreement,
Washington Water Power agreed to convey to Northern
Pacific a portion of land on the north bank of the Clark Fork
over which the relocated tracks would run and to construct the
new rail line at its own expense. In exchange, Northern
Pacific agreed to convey to Washington Water Power, “to the
16266               AVISTA CORP. v. WOLFE
extent that it may lawfully do so,” the existing right of way
and the trackage and improvements on it. The parties agreed
that the conveyances would occur simultaneously after the
new track was completed and Northern Pacific commenced
service on the relocated line.

   In two letters to Washington Water Power in March and
April 1957, Northern Pacific reiterated its understanding that
the right of way was to be abandoned upon relocation and that
any use thereafter would be private use by Washington Water
Power at its own expense. On August 26, 1957, the Montana
Board of Railroad Commissioners ordered the Northern
Pacific stations on the south bank of the Clark Fork at Tuscor
and Noxon to be deemed “discontinued and abandoned.” By
late 1957, the relocation of Northern Pacific’s rail line to the
north side of the Clark Fork was completed and the railroad
released its track and other personal property on the south side
of the river to Washington Water Power.

   In January 1958, Northern Pacific informed Washington
Water Power that it was planning to install a derailment point
east of the new line, after which Northern Pacific would “dis-
continue handling of traffic” along the southern right of way.
Northern Pacific would deliver traffic consigned to Washing-
ton Water Power to a point immediately east of the derail “on
what formerly was our main track.” In February 1958, Wash-
ington Water Power proposed an arrangement under which
the parties would divide responsibility for handling cars carry-
ing materials for dam construction. “[T]he intention of the
proposed arrangement was that the expense involved would
be paid as nearly equally as possible by” Northern Pacific and
Washington Water Power. Based on its calculations of the
number of cars to be utilized and the traffic schedule, Wash-
ington Water Power proposed that Northern Pacific handle all
traffic until September 30, 1958, after which Washington
Water Power or its contractor would handle cars left by
Northern Pacific at the derailment point.
                      AVISTA CORP. v. WOLFE                   16267
   Several months later, counsel for Washington Water Power
expressed concern that title to the right of way might revert
to the United States or vest in another third party upon aban-
donment by Northern Pacific. To avoid such a result, Wash-
ington Water Power requested Northern Pacific convey title
to portions of its right of way, including the section crossing
Government Lot 5, to Sanders County.

   On October 1, 1958, Northern Pacific executed a quitclaim
deed conveying its interest in those portions of the right of
way to Sanders County for use as a highway. The conveyance
states that the rail line had been relocated to the north side of
the Clark Fork “on account of” the construction of the Noxon
Rapids Hydro-electric Dam, and that the track and other struc-
tures on the right of way had been conveyed to Washington
Water Power by a bill of sale. On the same date in a letter to
Washington Water Power, Northern Pacific stated that effec-
tive October 1 only traffic directly consigned to Washington
Water Power would pass on the southern rail line with “han-
dling by your firm or agent” and that all other traffic would
route through the new line.

   Sanders County accepted the quitclaim deed on February 8,
1961, and public use of a road over the former right of way
began in the early 1970s. On January 7, 2004, Sanders County
quitclaimed to the descendants of Arthur and Fanny Hampton
all of its interest in the right of way, reserving to itself two
sixty-foot wide easements on the existing public roads. The
Hampton descendants subsequently submitted a subdivision
application for their section of Government Lot 5, including
the former Northern Pacific right of way, to Sanders County.
The final plat of the subdivision, “the Hamptons,” was
approved by Sanders County and filed on June 2, 2005.

  Avista instituted this action in the District of Montana
against the descendants of Arthur and Fanny Hampton
(“Hamptons”) and Sanders County3 after learning of the pro-
  3
   Avista also named Burlington Northern and Santa Fe Railway Com-
pany, the successor to Northern Pacific, as a defendant. On August 7,
16268                  AVISTA CORP. v. WOLFE
posed subdivision of Government Lot 5. Avista’s Amended
Complaint includes declaratory judgment and quiet title
claims, seeking a declaration “regarding the ownership of the
right of way traversing Government Lot 5” and quieting title
in Sanders County. Avista also claims that Sanders County
acted negligently by disclaiming its interest in the right-of-
way to the Hamptons without following the Montana statutory
requirements for the abandonment or sale of public land.4

   The defendants collectively submitted a motion for sum-
mary judgment. In its cross-motion for summary judgment,
Avista asserted that it has title to the centerline of the aban-
doned right of way as an adjacent landowner and successor in
interest to Arthur Hampton. At the hearing on the summary
judgment motions, the parties agreed that the authenticity of
the documents in the record was not in dispute, that no addi-
tional relevant evidence was available and that therefore the
court should decide the case on summary judgment and can-
cel the proposed trial.

   The district court5 granted the defendants’ motion for sum-
mary judgment and denied Avista’s cross-motion for sum-
mary judgment. The district court concluded that under § 912
the abandoned right of way transferred by operation of law to
the Hamptons as successors in interest to Arthur Hampton.
The court further held that even if Sanders County took title
to the right of way pursuant to the § 912 exception for public
highways, the County would only hold title to the land under-

2006, the district court granted Burlington Northern’s motion to dismiss
without prejudice under Fed. R. Civ. P. 12(b)(6). Avista does not contest
that order in this appeal.
   4
     Avista’s Amended Complaint also contains claims for adverse posses-
sion and a prescriptive easement. Avista has conceded that these claims
are without merit.
   5
     The parties consented to proceed before a United States Magistrate
Judge, who entered judgment in the case. 28 U.S.C. § 636(c)(1).
                          AVISTA CORP. v. WOLFE                          16269
lying the county roads, with the remainder reverting to the
Hamptons. Finally, the court rejected Avista’s so-called “cen-
terline theory” on the grounds that Avista was neither a “suc-
cessor in interest” to the Hampton estate nor an adjacent
landowner. This timely appeal followed. We review a grant of
summary judgment de novo. Quest Comm’ns, Inc. v. Berke-
ley, 433 F.3d 1253, 1256 (9th Cir. 2006).6

                                       II

   Our consideration of the Abandoned Railroad Right of Way
Act is guided by our decision in Vieux. In Vieux, we adopted
an analysis of § 912 from Idaho v. Oregon Short Line R.R.,
617 F. Supp. 213, 216 (D. Idaho 1985), which paraphrased
the statute’s requirements:

      1) Whenever public lands which have been [may be]
      granted to railroads for use as right-of-way

      and

      2) Use and occupancy of the land for such purposes
      has ceased

      (a) by forfeiture
      or (b) by abandonment

            (1) as decreed by a court with jurisdiction
            or (2) as declared by Act of Congress
  6
   Sanders County contested Avista’s standing to file a quiet title and
declaratory judgment action. Avista’s assertion of an ownership interest to
the centerline provides it with standing to bring a quiet title and declara-
tory judgment action. Mont. Code Ann. § 70-28-101; Sanders v. Yellow-
stone County, 915 P.2d 196, 197 (Mont. 1996) (a plaintiff has standing to
bring a quiet title action if he claims title to real estate against another per-
son who claims an interest adverse to his own); see also United States v.
Carpenter, 526 F.3d 1237, 1240 (9th Cir. 2008).
16270                  AVISTA CORP. v. WOLFE
      then

      3) All right/title/interest of the United States in such
      lands shall be transferred to and vested in any person
      or entity to whom the United States has granted title
      by a conveyance purporting to convey lands tra-
      versed by a railroad.

      except

      (a) Lands embraced in a public highway established
      within one year of declaration of forfeiture or aban-
      donment [shall belong to the state] . . . .

Id. (emphasis in original); Vieux, 906 F.2d at 1337.

   [1] Thus, Vieux first clarified that § 912 only applied to
grants of public land. None of the § 912 procedures applied
to railroad rights of way over privately-granted land.7

  [2] Second, Vieux underscored that for any reversionary
property rights to vest, the use and occupancy of the land
must have ceased by abandonment or forfeiture and the aban-
donment or forfeiture must have been declared by Congress
or a court of competent jurisdiction.

   [3] Third, Vieux explained that vested reversionary rights
are subject to divestment if a public highway is legally estab-
lished within one year after the declaration of abandonment or
forfeiture by Congress or a court of competent jurisdiction. Id.
at 1337.

  [4] Finally, if the two prerequisites have been satisfied, and
a public highway is not established within a one year period
  7
    Indeed, Vieux specifically noted that the “opinion does not affect the
claims of those landowners who may have reversionary rights under pri-
vate land grants.” 906 F.2d at 1344.
                       AVISTA CORP. v. WOLFE                      16271
after the declaration of forfeiture or abandonment, then the
right of way “shall be transferred to and vested in any person
or entity to whom the United States has granted title by a con-
veyance purporting to convey lands traversed by a railroad,”
Oregon Short Line R.R., 617 F. Supp. at 216.

   [5] In addition to explaining how private property rights
could vest (and be divested) under § 912, Vieux explained
how non-vested reversionary interests should be analyzed.
These non-vested reversionary interests are the inchoate
reversionary rights that private property owners have after
abandonment of use and occupancy of the right of way by the
railroad, but before Congress or a court has declared the right
of way abandoned or forfeited. Id. at 1340. As to these inter-
ests, Vieux held that non-vested reversionary interests arose
after physical abandonment of the use and occupancy of the
right of way. Id. at 1340-41. Vieux also held that these non-
vested reversionary interests could be extinguished if the for-
mer rights of way are “embraced in a public highway legally
established within one year after the date of said . . . abandon-
ment.” Id. at 1341 (quoting in part § 912). In short, the cre-
ation of a public highway within one year of the physical
abandonment would serve to extinguish the non-vested rever-
sionary interests, which then could never become vested.

   Under Vieux, then, there are two time periods in which the
creation of a public highway would operate to extinguish
reversionary rights. First, if a public highway were created
within one year after physical abandonment (but prior to any
declaration by Congress or court that would vest the rights),
then the non-vested rights that arose at the time of abandon-
ment would be extinguished. Second, after a declaration of
forfeiture or abandonment by Congress or a court had vested
the reversionary rights, the vested reversionary rights that
arose after the declaration could be divested by the creation of
a public highway within one year of the declaration.8
  8
   At first blush, Vieux’s construction of § 912 as providing two periods
in which rights could be extinguished may seem anomalous. However, it
16272                   AVISTA CORP. v. WOLFE
                                     A

   The first question in our case, then, is whether any non-
vested reversionary interests arose by the railroad’s cessation
of use and occupancy of the Noxon right of way. The record
supports the district court’s conclusion that Northern Pacific
physically abandoned the right of way in October, 1958.

   [6] The question of when a railroad has ceased using and
occupying a right of way for railroad purposes involves a fac-
tual inquiry. Vieux, 906 F.2d at 1340. The inquiry is guided
by the “plain and apparent meaning of the [statutory] terms,”
as well as “common law principles of abandonment.” Id.
Common law principles of abandonment include a “present
intent to abandon,” and “physical acts evidencing clear intent
to relinquish the property interest.” Id. at 1341 (citing Oregon
Short Line R.R., 617 F. Supp. at 217). “Other circuits have
characterized ‘abandonment’ to be ‘an intention of the carrier
to cease permanently or indefinitely all transportation service
on the relevant line.’ ” Id. at 1340 (quoting Chicago & N.W.
Transp. Co. v. Kalo Brick & Tile Co., 450 U.S. 311, 314, n.2
(1981)). Among the indicia relevant to the “use and occupan-
cy” inquiry are whether railway services have been discontin-
ued, whether the railroad has removed its tracks and other
railroad structures, whether it uses the right of way for storage
or other railroad purposes such as training exercises, whether
maintenance of the line has been discontinued, and whether
the railroad continues to pay property taxes on the right of

is consistent with the congressional purpose, as expressed in the legislative
history of § 912 of providing a mechanism for resolving title disputes. See
Mauler, 309 F.3d at 1001 (“[T]he legislative history of § 912 reveals that
Congress enacted the law primarily to resolve title disputes with respect
to abandoned and forfeited federal railroad lands of the type discussed in
Townsend.”) (citing S. Rep. No. 67-388 (1922) and H.R. Rep. No. 67-217
(1921)). Through its construction of § 912, the Vieux panel was able to
resolve in a consistent manner how the highway exception applied to the
differing claims of vested and non-vested reversionary interests.
                     AVISTA CORP. v. WOLFE                 16273
way as “operating property.” Vieux, 906 F.2d at 1340-41;
Oregon Short Line R.R., 617 F. Supp. at 217.

    [7] Here, the evidence in the record strongly supports the
district court’s finding that Northern Pacific had ceased its use
and occupancy of the railroad right of way in October, 1958.
The 1955 Relocation Agreement established Northern Pacif-
ic’s intent to “transfer, insofar as it may legally do so, all its
rights and title in the present railroad property to be aban-
doned to [Washington Water] Power” following relocation of
its line to the north side of the Clark Fork. The Agreement
further provided that Washington Water Power was to
“[r]emove the abandoned line of railroad” and could salvage
the track that it replaced. In March and April 1957, Northern
Pacific reiterated its understanding that “following reloca-
tion,” its “main line on the south side of the river . . . between
the two new river crossings, was to be abandoned and all ser-
vice eliminated,” and that it would “transfer all its rights and
title in the present railroad property to be abandoned to”
Washington Water Power and the abandoned line would “be-
come the property of” Washington Water Power. These docu-
ments unmistakably evidence Northern Pacific’s intent to
abandon the right of way on the south side of the river.

   [8] Northern Pacific thereafter followed through on its
plans to abandon the right of way. In August 1957, the Mon-
tana Board of Railroad Commissioners ordered that Northern
Pacific’s stations on the south side of the river at Tuscor and
Noxon be closed and abandoned. By late 1957, the relocation
of Northern Pacific’s rail line to the north side of the Clark
Fork was completed and the railroad released its track and
other personal property on the south side of the river to Wash-
ington Water Power. Northern Pacific and Washington Water
Power later agreed that as of September 30, 1958, Washing-
ton Water Power would exclusively handle all traffic on the
right of way. After questions arose regarding whether North-
ern Pacific could transfer title to Washington Water Power, it
16274                   AVISTA CORP. v. WOLFE
executed a quitclaim to the right of way to Sanders County on
October 1, 1958.9

   [9] Avista argues that the fact that Northern Pacific did not
obtain a court decree of abandonment, despite its familiarity
with § 912, or petition the Interstate Commerce Commission
(“I.C.C.”) for permission to abandon the right of way, sug-
gests that it did not intend to abandon the right of way. While
petitioning the I.C.C. for abandonment proceedings is indica-
tive of a railroad’s intent to abandon, “[t]he I.C.C. does not
determine abandonment.” Vieux, 906 F.2d at 1339. Rather,
action by the I.C.C. “is only a determination that under its
Congressional mandate, cessation of service would not hinder
I.C.C.’s purposes.” Id. Here, interstate railroad transportation
was not implicated; therefore, I.C.C. approval was not
required.

   Avista also makes several alternative arguments about the
timing of the abandonment, suggesting that Northern Pacific
continued its use of the rail line into the 1960’s. Although
there is some evidence of incidental use, the record as a whole
supports the district court’s conclusion that Northern Pacific
physically abandoned the right of way by October, 1958.
  9
    The quitclaim deed from Northern Pacific to Sanders County was
insufficient to convey title. It only conveyed whatever interest Northern
Pacific retained in the right of way. As we have noted, railroad companies
granted land in the 1864 Act held title in the form of a non-conveyable
“limited fee” that reverted “in the event that the company ceased to use
or retain the land for which it was granted.” Townsend, 190 U.S. at 271.
Under the restrictions of the limited fee ownership of the right of way, a
railroad did not have the power to transfer voluntarily its interest in the
right of way. Id. While a railroad may convey its right of way for use as
a public highway under some circumstances, the quitclaim deed did not
meet the relevant conditions. See 43 U.S.C. § 913 (requiring the railroad
to retain at least 100 feet of the right of way); 23 U.S.C. § 316 (requiring
that the conveyance be to a state highway department). Thus, Northern
Pacific’s quitclaim to Sanders County was not effective to transfer fee
ownership to the right of way.
                        AVISTA CORP. v. WOLFE                       16275
                                    B

   [10] Given the conclusion that abandonment occurred in
October 1958, the next question is whether a public highway
was constructed within one year after that date, which would
operate to extinguish any non-vested reversionary private
property rights. The record supports the district court’s con-
clusion that a public road was not established within the one
year period. The County did not accept a purported convey-
ance of the property until February, 1961, and the record sup-
ports the district court’s conclusion that public use of a road
over the former railroad right of way did not commence until
the early 1970’s. Indeed, as late as 1975, the County ques-
tioned its authority over the former right of way.

   [11] Given the undisputed evidence in the record, the dis-
trict court properly concluded that a public highway was not
established within the statutory one year period. Therefore,
the non-vested private reversionary interests in the right of
way were not extinguished by public highway use after physi-
cal abandonment.10

                                    C

  [12] Under Vieux, the next question presented would be
whether Congress or a court of competent jurisdiction had
declared the right of way abandoned, thereby vesting the pri-
vate reversionary interests. Here, all parties concede that prior
to the district court’s declaration of abandonment, neither
Congress nor a court of competent jurisdiction had acted.
Therefore, the district court’s order constituted a declaration
of abandonment issued by a court of competent jurisdiction,
as contemplated by § 912.
  10
    This conclusion distinguishes this case from Vieux, where public use
within a year of physical abandonment was conceded, thereby extinguish-
ing any non-vested reversionary interests prior to any declaration of aban-
donment.
16276                AVISTA CORP. v. WOLFE
   Normally, the § 912 analysis would end here. A final decla-
ration of abandonment would be entered as a final judgment
and the inchoate reversionary interests would be declared
vested, subject to divestment if a public highway were estab-
lished within a year after the formal declaration. However, in
this case, the district court made its declaration of abandon-
ment retroactive to the date of physical abandonment. Rea-
soning from that premise, the district court then determined
that, because a public road had not been established within a
year of physical abandonment, the private reversionary inter-
ests vested as of October, 1959. The district court erred in
doing so.

   [13] The district court reached its conclusion that a retroac-
tive declaration was proper based on its analysis of Vieux, rea-
soning that if application of the highway exception could
extinguish private interests retroactively, then the vesting of
those interests could be declared retroactively. This reasoning
ignores the distinction made in Vieux between inchoate and
vested interests. As we have discussed, Vieux held that any
inchoate interests created by physical abandonment could be
extinguished by establishment of a public highway within one
year of physical abandonment. However, Vieux also held that
no inchoate reversionary interest could become vested until
either Congress or a court of competent jurisdiction declared
the right of way forfeited or abandoned. Thus, Vieux does not
support the conclusion that a court could declare abandon-
ment retroactively. Contrary to the district court’s conclusion,
the Vieux panel did not issue a retroactive declaration of aban-
donment, which would have the effect of vesting private prop-
erty reversionary rights nunc pro tunc. Rather, Vieux held first
that no vested rights were created because there had not been
a congressional or court declaration of abandonment, and sec-
ond that any inchoate rights created by physical abandonment
had been extinguished by application of the public highway
exception.
                         AVISTA CORP. v. WOLFE                        16277
   [14] A declaration of retroactive abandonment would be
inconsistent with the plain language of § 912, which requires
both physical abandonment and a formal declaration of aban-
donment for reversionary interests to vest. A retroactive dec-
laration would also be incompatible with the structure of
§ 912, because it would deprive local and state governments
of the opportunity to acquire the right of way pursuant to the
§ 912 highway exception.11 For example, here, the operation
of the district court’s decision deprived Sanders County of the
opportunity to acquire the right of way by first applying a
declaration of abandonment retroactively, then declaring the
County’s rights under the highway exception extinguished by
failure to act. We construe statutes to avoid such arbitrary for-
feitures of property rights. Hannifin v. United States, 248 F.2d
173, 175 (9th Cir. 1957). In sum, the district court properly
issued a declaration of abandonment, but erred applying the
declaration retroactive to the date of cessation of use and
occupancy of the right of way. The declaration of abandon-
ment became effective upon entry of final judgment by the
district court.

                                     III

  [15] In the normal sequence of events, the entry of a final
judgment declaring the right of way abandoned under § 912
would serve to commence the time period during which the
   11
      The importance of affording the public the ability to construct a public
road on the former right of way is reflected in the legislative history of
§ 912. See S. Rep. No. 336, 67th Cong., 2nd Sess. Vol. 1 (1922)
(“Recognizing the public interest in the establishment of roads, your com-
mittee safeguarded such rights by suggesting the amendments above
referred to protecting not only roads now established, but giving the public
authorities one year’s time after a decree of forfeiture or abandonment to
establish a public highway upon any part of such right-of-way.”); House
Debate H.R. 244, 67th Cong., 1st Sess. Vol. 61 (August 1, 1921)
(“Likewise [the bill] gives to the public authorities in charge of the estab-
lishment of highways the opportunity to establish a legal highway thereon
within one year after the decree of forfeiture or abandonment.”).
16278                   AVISTA CORP. v. WOLFE
highway exception could be established by the creation of a
public road.12 However, in this case, the public road had
already been established prior to the declaration of abandon-
ment. Thus, although the Hamptons’ inchoate reversionary
interests became vested as of the entry of final judgment
declaring the right of way abandoned, those interests were
immediately divested by the existence of a previously estab-
lished public road under § 912.

   The remaining question is the scope of the interest the
County would acquire under the statute. Under Vieux, the
County could acquire the entire right of way through use as
a public road constructed within a year of abandonment decla-
ration. 906 F.2d at 1342. However, right to the entire right of
way is not vested as of the declaration date. As the district
court concluded, only the portion of the right of way dedi-
cated to public road use ultimately transfers to the County.
Under the plain language of § 912, the public highway excep-
tion does not apply to an entire abandoned right of way, but
only to “such part thereof as may be embraced in a public
highway . . . .” 43 U.S.C. § 912 (emphasis added). Section
1248’s highway exception is similarly limited, granting title
only “to the extent that any such right-of-way, or portion
thereof, is embraced within a public highway . . . .” 16 U.S.C.
§ 1248.
  12
     Although the issue was not raised by the parties, nor considered by the
district court, there is a question about whether § 912 applies to declara-
tions of abandonment issued after the effective date of the National Trails
System Improvements Act of 1988. Pub. L. No. 100-470; 102 Stat. 2281.
However, as we have noted, under that Act, railroad rights of way aban-
doned after October 4, 1988 revert to the United States, except to the
extent that the right of way is embraced in a public highway within a year
following abandonment. 16 U.S.C. § 1248(c). As both statutes contain the
public highway exception, the question of which applies is not relevant to
our analysis of the County’s rights. The district court can address the other
implications of the National Trails System Improvements Act of 1988 on
remand.
                     AVISTA CORP. v. WOLFE                  16279
   [16] State law defines the establishment and scope of a
public highway for the purposes of § 912 and § 1248. Vieux,
906 F.2d at 1341. Under Montana law, only the portion of the
former right of way that the County has established as a road
open to the public qualifies as a public highway. Mont. Code
Ann. § 60-1-103 (defining public highways as “all streets,
roads . . . and related structures . . . dedicated to public use”).
Upon the declaration of abandonment, the portion of the for-
mer right of way that is now a public road transfers to Sanders
County, and the County has one year to establish a highway
on the remainder of the former right of way if it so chooses.
Because the issues were not raised or briefed before us, we
leave it to the district court on remand to determine whether
the one-year period commencing upon its declaration of aban-
donment was tolled during the appeal, and whether § 912 or
§ 1248 applies to any portion of the abandoned right of way
not embraced in a public highway at the end of this period.

                                IV

   In addition, there are a number of state law claims made by
the parties as to scope of the right of the County in the right
of way under state law and the propriety under state law of
certain actions taken by the County. We need not, and do not,
address any of these issues. Those questions are best
addressed by the district court on remand.

   In sum, we affirm the district court’s finding that the rail-
road’s use and occupancy of the right of way ceased as of
October 1958 and that the County did not establish a public
road within one year of that date. We therefore hold that the
Hamptons’ inchoate non-vested reversionary interests in the
right of way were not extinguished by the subsequent estab-
lishment of a public road. We affirm the district court’s decla-
ration of abandonment, but reverse the district court’s
retroactive application of the abandonment declaration. We
hold that the declaration of abandonment became final when
judgment was entered by the district court. On that date, the
16280               AVISTA CORP. v. WOLFE
Hamptons’ inchoate interests became vested, but were
divested as to the portion of the right of way already
embraced in a public highway. As to any additional portions
of the right of way that the County might desire to use for that
purpose, we leave it to the district court on remand to deter-
mine whether the one-year period to establish a public high-
way, commencing with its declaration of abandonment, was
tolled during the appeal. We also leave it to the district court
to determine the application of § 912 or § 1248 to any portion
of the former right of way not embraced in a public highway
within the one-year period. We need not, and do not, reach
any other issue presented by this case.

 AFFIRMED IN PART; REVERSED IN PART;
REMANDED.

  Each side will bear their own costs.